MEMORANDUM *
1. The Administrative Law Judge’s (ALJ) interpretation of the conflicting medical evidence regarding Willoughby’s fibromyalgia is supported by substantial evidence in the record. See Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004); see also Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002).
2. Because substantial evidence in the record supports the ALJ’s conclusion that fibromyalgia was not established, the ALJ was not required to assess Willoughby’s credibility regarding her expressed limitations. See Batson, 359 F.3d at 1196 (requiring an evaluation of claimant’s credibility only if objective medical evidence of a qualifying impairment is produced).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.